Smith, Chief Judge.
Melanie Trammel appeals from the trial court’s order granting a writ of possession to George Bryant. No transcript of the proceedings below appears in the record, and it is well settled that when no transcript is included in the record on appeal, all arguments “requiring a consideration of evidence must be affirmed.” (Citations and punctuation omitted.) Southerland v. Oxford Group, 162 Ga. App. 213 (290 SE2d 556) (1982). Therefore, to the extent that Trammel’s contentions require a consideration of evidence, the trial court’s judgment is affirmed.
Furthermore, Trammel has failed to provide any legitimate basis of appeal with respect to her three enumerations of error. No reasonable grounds exist for appeal, and it is clear that this appeal was taken solely for the purposes of delaying Bryant’s recovery of the property and rent. For this reason, we impose a $1,000 penalty for frivolous appeal in favor of Bryant against Trammel and her attor*699ney under Court of Appeals Rule 15 (b). See Johnson v. Nelson-Rives Realty, 245 Ga. App. 638, 639 (538 SE2d 536) (2000).
Decided April 2, 2003.
Boykin Edwards, Jr., for appellant.
Burroughs & Keene, Christopher S. Jones, for appellee.

Judgment affirmed.


Ruffin, P. J., and Miller, J., concur.